Citation Nr: 0732520	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  03-28 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, including as secondary to herbicide exposure.  

2.  Entitlement to service connection for supraventricular 
tachycardia (SVT), including as secondary to herbicide 
exposure.  

3.  Entitlement to service connection for hypertension, as 
secondary to diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the RO that, in 
pertinent part, denied service connection for diabetes 
mellitus, SVT and rectal polyps, claimed as secondary to in-
service herbicide exposure.  

The RO also denied service connection for hypertension, 
claimed as secondary to diabetes mellitus and entitlement to 
nonservice-connected disability pension benefits.  

In a decision promulgated in June 2005, the Board denied the 
veteran's claims of service connection for diabetes mellitus, 
type II, SVT, rectal polyps and hypertension.  The Board also 
denied entitlement to nonservice-connected disability pension 
benefits are denied.  

The veteran subsequently appealed the claims of service 
connection for diabetes mellitus, SVT and hypertension to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran did not appeal as to the claim of service 
connection for rectal polyps and the matter of nonservice-
connected pension benefits.  

In an April 2007, the Court vacated that part of the Board's 
July 2002 decision that denied service connection for 
diabetes mellitus, SVT and hypertension and remanded these 
matters to the Board for further consideration.  

The issues of service connection for diabetes mellitus and 
secondary service connection are being remanded to the RO via 
the Appeals Management Center (AMC) for additional develop as 
discussed hereinbelow.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to SVT during his active service in the 
Vietnam era or for many years thereafter.   

2.  The veteran is shown to have been manifested an acute 
episode of SVT that was appropriately treated and fully 
resolved in 1999.  

3.  No competent evidence has been presented to establish 
that the veteran is currently suffering from residual heart 
or cardiovascular disease manifested by SVT.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by SVT due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

By way of a letter dated in September 2002, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  

In this regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, a VA examination, 
and statements submitted by the veteran and his 
representative in support of the claims.  The Board also 
notes that this matter has been remanded by the Court for 
additional review and adjudication.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  

Accordingly, further development and further expending of 
VA's resources is not indicated as to the issue of service 
connection for SVT.  See 38 U.S.C.A. § 5103A.  


II.  SVT

The veteran served on active duty in the United States Air 
Force from August 1963 to August 1967.  His military 
occupational specialty was that of a weather observer.  The 
service personnel records show that he was a weather observer 
at Eglin Air Force Base (AFB) and in Thailand, and was 
awarded the Vietnam Service Medal.  

The service medical records are negative for complaints or 
findings referable to SVT.  

Following service,  the private medical records reflect that, 
in May 1999, the veteran was treated for recurrent 
palpitations - SVT.  He was found to be cured in July 1999.  

By a letter dated in February 2002, a another private 
physician indicated that she had treated the veteran since 
February 1999.  She stated that he had been diagnosed with 
Type II diabetes in 1994, hypertension in 1996, SVT with an 
ablation procedure in March 1999, and rectal tubular adenoma 
polyps, which were removed in September 1999.  

In a March 2002 memorandum, a third private physician 
indicated that the veteran was noted to have high blood 
pressure on his initial visit in April 1991 and was diagnosed 
with diabetes in April 1995.  

In May 2002, the veteran submitted his claim and stated that 
he served in Vietnam from August 1966 to August 1967.  He 
asserted that his diabetes mellitus, Type II, was caused by 
exposure to herbicides in Thailand, during service.  
Reportedly, he worked in a classified area next to a site 
that contained numerous 55-gallon drums of "possible and 
suspected hazardous chemicals."  

At a July 2002 VA general medical examination, the veteran 
reported having had a one-year tour of duty in the Southeast 
Asia theater of operations during the Vietnam Conflict.  He 
was stationed at a base in Thailand, but made "a number of 
limited visits to the Republic of Vietnam."  On the base, he 
reported observing an enormous amount of stored chemical 
compounds, which might have included "pesticides and 
insecticides".  

The veteran added that he had previously worked as a science 
teacher for several years and currently worked for a water 
treatment company.  His elevated blood glucose levels were 
first noted in 1995, and he was subsequently diagnosed with 
diabetes mellitus, Type II.  

The veteran's blood pressure elevations were noted for 
several years before 1995, but after he began receiving 
treatment for diabetes mellitus, he was diagnosed with 
essential hypertension.  

The veteran reported being diagnosed with episodes of 
recurrent SVT and treated with radio frequency ablation, 
which resulted in total resolution of the SVT episodes in 
1999.  Such episodes had not recurred.  

The diagnoses were those of diabetes mellitus, Type II 
(presumptive exposure to Agent Orange); essential 
hypertension; recurrent SVT, treated with radio frequency 
ablation; rectal polyps, multiple, benign, resected in 1999, 
colonoscopy negative; and exogenous obesity.  

Clearly, from the record, the veteran is shown to have 
developed SVT over 30 years after his period of active 
service that included documented duty in Thailand as a 
weather observer.  

While he asserts that the SVT is due to the exposure to Agent 
Orange or other harmful chemicals during service, the claimed 
SVT is not one of the diseases that has been statutorily 
linked to Agent Orange.  He also has not submitted any 
medical evidence to support his lay assertions that the SVT 
is causally or etiologically related to any chemical exposure 
during service.  

More importantly, the Board finds on its review of the record 
that the veteran not presented any competent evidence to show 
that he has current disability manifested by SVT.  

The medical shows that the veteran was found to have for 
manifestations of SVT in 1999 and that these were treated 
with an ablation procedure and cured by July of that year.  
There is no evidence that the manifestations have recurred 
since that time.  

During the most recent VA examination, the veteran reported 
having had manifestations of SVT that were treated with radio 
frequency ablation with resulting total resolution of the 
episodes in 1999.  

Absent competent evidence showing current disability, the 
Board finds that the claim of service connection must be 
denied.  



ORDER

Service connection for SVT is denied.  



REMAND

Given the action taken by Court in connection with its review 
of the case, the Board finds that additional development of 
the record should be undertaken with respect to the matter 
involving service connection for diabetes mellitus on the 
basis of being due to claimed exposure to Agent Orange during 
his active service.  

The Board finds in this regard that the veteran has not 
presented any competent evidence to support his assertions of 
have visited the Republic of Vietnam during his period of 
active service.  While he also reports having had exposure to 
Agent Orange and/or pesticides at Eglin AFB and in Thailand, 
he also has not provided any competent to quantify or 
otherwise establish the extent or degree of the claimed 
exposure.  

Service connection based on herbicide exposure may also be 
established with proof of actual direct causation, although 
such carries a very difficult burden of proof.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

By a letter dated in April 2005, the veteran noted being 
stationed at Elgin AFB from February 1964 to July 1966, as a 
weather observer.  He reported working half of his shifts in 
a weather tower there and noticing no leaves on the brush 
near the tower, and being told that an herbicide had been 
sprayed along the runways to kill the brush.  He added that, 
while performing special missions for weather observations, 
adjunct test ranges had a large area of missing vegetation.  

The veteran also reported that, when he flew from California 
to Thailand in early August 1966, his plane had engine 
trouble and landed at Tan Son Nhut Air Base, in Saigon, 
Vietnam, refueling on their way to Bangkok, Thailand.  He 
said they were kept in a hanger during refueling, and then 
flew onward.  

In June 2005, the veteran's representative submitted military 
reports as well as an Internet article.  Such records 
collectively reflected that herbicide defoliation testing had 
been conducted at Eglin AFB in the 1960's.  

The veteran's representative also submitted a May 2005 e-mail 
from a veteran who was involved in conducting a survey of 
veterans regarding Agent Orange testing in Thailand and 
produced a report for Congress.  The e-mail reflects that 
herbicide flight missions were flown from air bases in 
Thailand, including Takhli.  

The Board takes notice of the fact that the records from the 
United States Center for Disease Control (CDC) show that 
between 1962 and 1970, the United States Air Force conducted 
tests at Eglin Air Force Base to evaluate the effectiveness 
of spray patterns used in delivering various herbicides 
including Agent Orange.  Further, CDC records show that Agent 
Orange and other herbicides were stored at Eglin Air Force 
Base.  See, e.g., www.atsdr.cdc.gov/hac/pha/eglin/egl-
p2.html.  

Finally, the Board notes that the veteran has no established 
service-connected disability at this time.  The veteran 
asserts that his current hypertension is due to diabetes 
mellitus for which he is seeking disability compensation.  As 
the issue of secondary service connection is not ripe for 
review at this time, further action will be deferred pending 
completion of other development as discussed hereinbelow.  

Accordingly, the remaining matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him provide all competent evidence tends 
to support his assertion of having 
visited or otherwise performed active 
duty in the Republic of Vietnam during 
the Vietnam era.  The veteran also should 
be asked to present competent evidence 
for the purpose of establishing the 
likely extent or degree of his claimed 
Agent Orange exposure while serving at 
Eglin AFB or in Thailand during active 
duty.  Based on the veteran's response, 
the RO should take all indicated steps to 
assist him obtaining such information.  

2.  The RO, following completion of all 
indicated development, should 
readjudicate the claims of service 
connection for diabetes mellitus and 
secondary service connection for 
hypertension in light of all the evidence 
of record.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
need take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  


Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  


The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 


VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").


Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 


Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  


Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


